 

Exhibit 10.6



 

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

BELL BR WATERFORD CROSSING JV, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

 

 

  

TABLE OF CONTENTS

 

  Page Section 1. Definitions 2 Section 2. Organization of the Company 8 2.1
Name 8 2.2 Place of Registered Office; Registered Agent 8 2.3 Principal Office 8
2.4 Filings 8 2.5 Term 8 2.6 Expenses of the Company 8 Section 3. Purpose 8
Section 4. Reserved 9 Section 5. Capital Contributions, Loans, Percentage
Interests and Capital Accounts 9 5.1 Capital Contributions 9 5.2 Additional
Capital Contributions 9 5.3 Percentage Ownership Interest 10 5.4 Return of
Capital Contribution 10 5.5 No Interest on Capital 11 5.6 Capital Accounts 11
5.7 New Members 12 Section 6. Distributions 12 6.1 Distribution of Distributable
Funds 12 6.2 Distributions in Kind 12 Section 7. Allocations 12 7.1 Allocation
of Net Income and Net Losses Other than in Liquidation 12 7.2 Allocation of Net
Income and Net Losses in Liquidation 13 7.3 U.S. Tax Allocations 13 Section 8.
Books, Records, Tax Matters and Bank Accounts 14 8.1 Books and Records 14 8.2
Reports and Financial Statements 14 8.3 Tax Matters Member 15 8.4 Bank Accounts
15 8.5 Tax Returns 15 8.6 Expenses 15 Section 9. Management 15 9.1 Management 15
9.2 Affiliate Transactions 16 9.3 Other Activities 16 9.4 Operation in
Accordance with REOC/REIT Requirements 17 9.5 FCPA 19 Section 10.
Confidentiality 20 Section 11. Representations and Warranties 21

 

 

 

  

11.1 In General 21 11.2 Representations and Warranties 21 Section 12. Sale,
Assignment, Transfer or other Disposition 24 12.1 Prohibited Transfers 24 12.2
Affiliate Transfers 24 12.3 Admission of Transferee; Partial Transfers 25 12.4
Withdrawals 26 Section 13. Dissolution 26 13.1 Limitations 26 13.2 Exclusive
Events Requiring Dissolution 27 13.3 Liquidation 27 13.4 Continuation of the
Company 28 Section 14. Indemnification 28 14.1 Exculpation of Members 28 14.2
Indemnification by Company 28 14.3 General Indemnification by the Members 29
Section 15. Sale Rights 29 15.1 Push/Pull Rights 29 15.2 Rights Upon Sale of
TIC-2 Interest 31 15.3 Enforcement 31 Section 16. Miscellaneous 31 16.1 Notices
31 16.2 Governing Law 32 16.3 Successors 33 16.4 Pronouns 33 16.5 Table of
Contents and Captions Not Part of Agreement 33 16.6 Severability 33 16.7
Counterparts 33 16.8 Entire Agreement and Amendment 33 16.9 Further Assurances
33 16.10 No Third Party Rights 34 16.11 Incorporation by Reference 34 16.12
Limitation on Liability 34 16.13 Remedies Cumulative 34 16.14 No Waiver 34 16.15
Limitation On Use of Names 34 16.16 Publicly Traded Partnership Provision 35
16.17 Uniform Commercial Code 35 16.18 No Construction Against Drafter 35

 

 

 

  

BELL BR WATERFORD CROSSING JV, LLC

 

SECOND AMENDED AND RESTATED LIMITED

LIABILITY COMPANY AGREEMENT

 

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) is adopted, executed and agreed to effective on March 26, 2015, by
and among BR Waterford JV Member, LLC, a Delaware limited liability company (“BR
I”); BR Waterford JV Minority Member, LLC, a Delaware limited liability company
(“BR II”); Durant Holdings, LLC, a North Carolina limited liability company
(“Durant”); V BELLS LLC, a North Carolina limited liability company (“VBells”);
and Craig S. West, an individual (“West”), as Members (together, the “Members”),
and BR I, as Manager.

 

WITNESSETH :

 

WHEREAS, BR I and Bell HNW Nashville Portfolio, LLC (“Bell”) entered into that
certain Limited Liability Company/Joint Venture Agreement of Bell BR Waterford
Crossing JV, LLC, a Delaware limited liability company (the “Company”), on March
29, 2012, as amended pursuant to that certain First Amendment to Limited
Liability Company/Joint Venture Agreement for Bell BR Waterford Crossing JV, LLC
dated April 2, 2014 (the “Original LLC Agreement”);

 

WHEREAS, BR I assigned a 0.1% Interest in the Company to BR II and BR II was
admitted as a Member of the Company on December 3, 2014;

 

WHEREAS, pursuant to that certain Redemption Agreement by and between Bell and
the Company, among other parties, dated December 3, 2014, the Interest of Bell
was redeemed and Bell withdrew and ceased to be a Member of the Company and
resigned as Manager of the Company;

 

WHEREAS, BR I and BR II amended and restated the Original LLC Agreement in its
entirety by virtue of that certain Amended and Restated Limited Liability
Company Agreement dated effective as of December 3, 2014 (the “Prior A&R
Agreement”);

 

WHEREAS, the parties hereto desire to amend, restate and replace the Prior A&R
Agreement in its entirety and to enter into this Second Amended and Restated
Limited Liability Company Agreement to provide for, among other things, (i) the
continuation of the Company, as reconstituted, (ii) the admission of each of
Durant, VBells and West as a member in exchange for their respective Capital
Contributions as provided herein, (iii) a restatement of the rights, obligations
and duties of the Members to each other and to the Company, (iv) the allocation
of Net Income, Net Losses, credits and distribution of cash flow and other
proceeds of the Company among the Members, (v) the respective rights,
obligations and interests of the Members to each other and to the Company, and
(vi) certain other matters, all as hereinafter provided; and

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Members hereby covenant and agree that the
Prior A&R Agreement is hereby amended and restated in its entirety as follows:

 

 

 

  

Section 1.          Definitions. As used in this Agreement:

 

“Act” shall mean the Delaware Limited Liability Company Act (currently Chapter
18 of Title 6 of the Delaware Code), as amended from time to time.

 

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
applicable Fiscal Year after (i) crediting such Capital Account with any amounts
which such Member is deemed to be obligated to restore pursuant to Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), and (ii) debiting such Capital Account
by the amount of the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6). The foregoing definition of Adjusted
Capital Account Deficit is intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

“Advisor” shall mean any accountant, attorney or other advisor retained by a
Member.

 

“Affiliate” shall mean as to any Person any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
first Person. For the purposes of this Agreement, a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management, policies and/or
decision making of such other Person, whether through the ownership of voting
securities, by contract or otherwise. In addition, “Affiliate” shall include as
to any Person any other Person related to such Person within the meaning of Code
Sections 267(b) or 707(b)(1).

 

“Agreed Upon Value” shall mean the fair market value (net of any debt) agreed
upon pursuant to a written agreement between the Members of property contributed
by a Member to the capital of the Company, which shall for all purposes
hereunder be deemed to be the amount of the Capital Contribution applicable to
such property contributed.

 

“Agreement” shall mean this Second Amended and Restated Limited Liability
Company Agreement, as amended from time to time.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any other applicable bankruptcy or insolvency statute or similar law.

 

“Bankruptcy/Dissolution Event” shall mean, with respect to the affected party,
(i) the entry of an Order for Relief under the Bankruptcy Code, (ii) the
admission by such party of its inability to pay its debts as they mature, (iii)
the making by it of an assignment for the benefit of creditors generally, (iv)
the filing by it of a petition in bankruptcy or a petition for relief under the
Bankruptcy Code or any other applicable federal or state bankruptcy or
insolvency statute or any similar law, (v) the expiration of sixty (60) days
after the filing of an involuntary petition under the Bankruptcy Code without
such petition being vacated, set aside or stayed during such period,

 

2

 

  

(vi) an application by such party for the appointment of a receiver for the
assets of such party, (vii) an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other federal
or state insolvency law, provided that the same shall not have been vacated, set
aside or stayed within sixty (60) days after filing, (viii) the imposition of a
judicial or statutory lien on all or a substantial part of its assets unless
such lien is discharged or vacated or the enforcement thereof stayed within
sixty (60) days after its effective date, (ix) an inability to meet its
financial obligations as they accrue, or (x) a dissolution or liquidation.

 

“Bell Control Party” shall mean any person holding a senior management position
and ownership interest in Bell Partners Inc. at the time of a proposed Transfer
by Durant or VBells (or an entity that is wholly-owned by one or more of such
senior management personnel).

 

“Beneficial Owner” shall have the meaning provided in Section 5.7.

 

“BR I” shall have the meaning set forth in the recitals.

 

“BR I Transferee” shall have the meaning set forth in Section 12.2(b)(i).

 

“BR II” shall have the meaning set forth in the recitals.

 

“BR II Transferee” shall have the meaning set forth in Section 12.2(b)(ii).

 

“BRG” shall mean Bluerock Residential Growth REIT, Inc., a Maryland corporation.

 

“Capital Account” shall have the meaning provided in Section 5.6.

 

“Capital Contribution” shall mean, with respect to any Member, the aggregate
amount of (i) cash, and (ii) the Agreed Upon Value of other property contributed
by such Member to the capital of the Company net of any liability secured by
such property that the Company assumes or takes subject to.

 

“Cash Flow” shall mean, for any period for which Cash Flow is being calculated,
gross cash receipts of the Company (but excluding Capital Contributions), less
the following payments and expenditures: (i) all payments of operating expenses
of the Company, (ii) all payments of principal of, interest on and any other
amounts due with respect to indebtedness, leases or other commitments or
obligations of the Company (and other loans by Members to the Company), (iii)
all sums expended by the Company for capital expenditures, (iv) all prepaid
expenses of the Company, and (v) all sums expended by the Company which are
otherwise capitalized.

 

“Certificate of Formation” shall mean the Certificate of Formation of the
Company, as amended from time to time.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, including the corresponding provisions of any successor law.

 

3

 

  

“Collateral Agreement” shall mean any agreement, instrument, document or
covenant concurrently or hereafter made or entered into under, pursuant to, or
in connection with this Agreement and any certifications made in connection
therewith or amendment or amendments made at any time or times heretofore or
hereafter to any of the same.

 

“Company” shall mean Bell BR Waterford Crossing JV, LLC, a Delaware limited
liability company organized under the Act.

 

“Company Interest” shall mean all of the Company’s interest in TIC-2, including
its limited liability company interest and its managerial interest therein.

 

“Company Minimum Gain” shall have the meaning given to the term “partnership
minimum gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Confidential Information” shall have the meaning provided in Section 10(a).
“Default Amount” shall have the meaning provided in Section 5.2(b).

 

“Defaulting Member” shall have the meaning provided in Section 5.2(b).

 

“Delaware UCC” shall mean the Uniform Commercial Code as in effect in the State
of Delaware from time to time.

 

“Dissolution Event” shall have the meaning provided in Section 13.2.

 

“Distributable Funds” with respect to any month or other period, as applicable,
shall mean (x) an amount equal to the Cash Flow of the Company for such month or
other period, as applicable, as reduced by (y) reserves for anticipated capital
expenditures, future working capital needs and operating expenses, contingent
obligations and other purposes, the amounts of which shall be reasonably
determined from time to time by the Manager.

 

“Distributions” shall mean the distributions payable (or deemed payable) to a
Member (including, without limitation, its allocable portion of Distributable
Funds).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Fiscal Year” shall mean each calendar year ending December 31.

 

“Flow Through Entity” shall have the meaning provided in Section 5.7.

 

“Foreign Corrupt Practices Act” shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of the jurisdiction where
the Property is located or where the Company or any of its Subsidiaries
transacts business or any other jurisdiction, if applicable.

 

“Imputed Closing Costs” means an amount (not to exceed one and one quarter
percent (1.25%) of the purchase price) that would normally be incurred by a
Subsidiary if the Property were sold for an amount specified in Section 15.1,
for title insurance premiums, survey costs, brokerage commissions, legal fees,
and other commercially reasonable closing costs.

 

4

 

  

“Income” shall mean the gross income of the Company for any month, Fiscal Year
or other period, as applicable, including gains realized on the sale, exchange
or other disposition of the Company’s assets.

 

“Indemnified Party” shall have the meaning provided in Section 14.3(a).

 

“Indemnifying Party” shall have the meaning provided in Section 14.3(a).

 

“Inducement Agreements” shall have the meaning provided in Section 14.3(a).

 

“Interest” of any Member shall mean the entire limited liability company
interest of such Member in the Company, which includes, without limitation, any
and all rights, powers and benefits accorded a Member under this Agreement and
the duties and obligations of such Member hereunder, and “Interests” shall mean,
collectively, the Interest of each Member of the

Company.

 

“Loan” shall mean that certain mortgage loan in the original principal amount of
approximately $26,705,000.00 borrowed by TIC-1 and TIC-2 from Walker & Dunlop,
LLC and assigned to Fannie Mae (together with its successors and assigns as the
holder of the Loan, the “Lender”).

 

“Loan Documents” shall mean that certain Multifamily Loan and Security Agreement
and all related documents evidencing and securing the Loan.

 

“Loss” shall mean the aggregate of losses, deductions and expenses of the
Company for any month, Fiscal Year or other period, as applicable, including
losses realized on the sale, exchange or other disposition of the Company’s
assets.

 

“Major Decision” means any decision for the Company to take, or refrain from
taking, any action or incurring any obligation with respect to the following
matters (or the effectuation of any such action or obligation), including in the
Company’s capacity as a member and/or manager of TIC-2 with respect to making or
refraining to make a decision on the following matters to the extent the vote or
approval of the Company is required:

 

(i)        any merger, conversion or consolidation involving the Company or any
Subsidiary or the sale, lease, transfer, exchange or other disposition of all or
substantially all of the Company’s assets, including the Company Interest, or
all of the Interests of the Members in the Company, in one or a series of
related transactions; provided, however, nothing herein shall require the
consent of the Members with respect to the sale of the Property or the sale of
the TIC-2 Interest by TIC-2.

 

(ii)       except as expressly provided in Section 12 with respect to Transfers
(x) (i) by BR I or a BR I Transferee to a BR I Transferee, or (ii) by BR II or a
BR II Transferee to a BR II Transferee, or (y) by Durant or VBells to any Bell
Control Party, the admission or removal of any Member or the Company’s issuance
to any third party of any equity interest in the Company (including interests
convertible into, or exchangeable for, equity interests in the Company) that
would dilute the Interests of the other Members;

 

5

 

  

(iii)       except as provided in Section 13, any liquidation, dissolution or
termination of the Company;

 

(iv)       any material change in the strategic direction of the Company or any
material expansion of the business of the Company, whether into new or existing
lines of business or any change in the structure of the Company;

 

(v)        acquiring by purchase, ground lease or otherwise, any real property
or other material asset or the entry into of any agreement, commitment or
assumption with respect to any of the foregoing, or the making or posting of any
deposit (refundable or non-refundable); or

 

(vi)       amendment of the Company’s Certificate of Formation or this Agreement
in a manner that materially and adversely affects the interests of the Members
(excluding BR I).

 

“Manager” shall mean BR I, or any Person(s) that succeeds BR I in the capacity
as manager of the Company.

 

“Member” and “Members” shall mean BR I, BR II, Durant, VBells, West and any
other Person admitted to the Company pursuant to this Agreement. For purposes of
the Act, the Members shall constitute a single class or group of members.

 

“Member in Question” shall have the meaning provided in Section 16.12.

 

“Net Income” shall mean the amount, if any, by which Income for any period
exceeds Loss for such period.

 

“Net Loss” shall mean the amount, if any, by which Loss for any period exceeds
Income for such period.

 

“New York UCC” shall have the meaning provided in Section 16.17.

 

“Offerees” shall have the meaning provided in Section 15.1(b).

 

“Offeror” shall have the meaning provided in Section 15.1(b).

 

“Percentage Interest” shall have the meaning provided in Section 5.3.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other legal entity.

 

“Property” shall have the meaning set forth in Section 3 hereof.

 

6

 

  

“Property Manager” shall mean Bell Partners, Inc., so long as the Property
Management Agreement is in full force and effect and thereafter, the entity
performing similar services with respect to the Property.

 

“Property Management Agreement” shall mean that certain Property Management
Agreement, as amended, by and between TIC-1, TIC-2Bluerock Property Management,
LLC and the Property Manager.

 

“Property Manager Reports” shall have the meaning set forth in Section 8.2(c).

 

“Pursuer” shall have the meaning provided in Section 10(c).

 

“Regulations” shall mean the Treasury Regulations promulgated pursuant to the
Code, as amended from time to time, including the corresponding provisions of
any successor regulations.

 

“REIT” shall mean a real estate investment trust as defined in Code Section 856.

 

“REIT Member” shall mean any Member, if such Member is a REIT or a direct or
indirect subsidiary of a REIT.

 

“REIT Requirements” shall mean the requirements for qualifying as a REIT under
the Code and Regulations.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity of which fifty percent (50%) or more is owned by the Company or
of which at least a majority of the capital stock or other equity securities is
owned by the Company.

 

“Tax Matters Member” shall have the meaning provided in Section 8.3.

 

“TIC-1” shall mean BR Fox Hills TIC-1, LLC, a Delaware limited liability
company, or its successors as the holder of the TIC-1 Interest.

 

“TIC-1 Interest” shall mean the undivided 19.07% tenant-in-common interest in
the Property owned by TIC-1.

 

“TIC-2” shall mean BR Fox Hills TIC-2, LLC, a Delaware limited liability
company.

 

“TIC-2 Interest” shall mean the undivided [80.6180.93%] tenant-in-common
interest in the Property owned by TIC-2.

 

“Total Investment” shall mean the sum of the aggregate Capital Contributions
made by a Member.

 

“Transfer” means, as a noun, any transfer, sale, assignment, exchange, charge,
pledge, gift, hypothecation, conveyance, encumbrance or other disposition,
voluntary or involuntary, by operation of law or otherwise and, as a verb,
voluntarily or involuntarily, by operation of law or otherwise, to transfer,
sell, assign, exchange, charge, pledge, give, hypothecate, convey, encumber or
otherwise dispose of.

 

7

 

  

“Valuation Amount” shall have the meaning provided in Section 15.1(b).

 

Section 2.             Organization of the Company.

 

2.1           Name. The name of the Company shall be “Bell BR Waterford Crossing
JV, LLC”. The business and affairs of the Company shall be conducted under such
name or such other name as the Manager deems necessary or appropriate to comply
with the requirements of law in any jurisdiction in which the Company may elect
to do business.

 

2.2           Place of Registered Office; Registered Agent. The address of the
registered office of the Company in the State of Delaware is Corporation Trust
Center, 1209 Orange St., Wilmington, Delaware 19801. The name and address of the
registered agent for service of process on the Company in the State of Delaware
is The Corporation Trust Company, Corporation Trust Center, 1209 Orange St.,
Wilmington, Delaware 19801. The Manager may at any time on five (5) days prior
notice to all Members change the location of the Company’s registered office or
change the registered agent.

 

2.3           Principal Office. The principal address of the Company shall be
c/o Bluerock Real Estate, L.L.C., 712 Fifth Avenue, 9th Floor, New York, New
York 10019, or, in each case, at such other place or places as may be determined
by the Manager from time to time.

 

2.4           Filings. The Manager shall use its best efforts to take such other
actions as may be reasonably necessary to perfect and maintain the status of the
Company as a limited liability company under the laws of Delaware.
Notwithstanding anything contained herein to the contrary, the Company shall not
do business in any jurisdiction that would jeopardize the limitation on
liability afforded to the Members under the Act or this Agreement.

 

2.5           Term. The Company shall continue in existence in perpetuity,
unless and until the Company is dissolved as provided in Section 13.

 

2.6           Expenses of the Company. Other than the reimbursements of costs
and expenses as provided herein, no fees, costs or expenses shall be payable by
the Company to any Member (or its Affiliates).

 

Section 3.             Purpose.

 

The purpose of the Company, subject in each case to the terms hereof, shall be
to engage in the business of acquiring, owning, operating, developing,
renovating, repositioning, managing, leasing, selling, financing (including the
borrowing of the Loan) and refinancing all or any portion (including, without
limitation, the TIC-2 Interest) of the real estate and any real estate related
investments known as Fox Hill Apartments, which is located at 8800 Highway 290
West, Austin, Texas, which is held by TIC-1 and TIC-2 as tenants in common (any
property acquired as aforesaid shall hereinafter be referred to as the
“Property”), and all other activities reasonably necessary to carry out such
purposes. The Company shall possess and may exercise all of the powers and
privileges granted by the Act, by any other law or by this Agreement, together
with any powers incidental thereto, including such powers and privileges as are
necessary or convenient to the conduct, promotion or attainment of the business,
purposes or activities of the Company.

 

8

 

  

Section 4.             Reserved.

 

Section 5.             Capital Contributions, Loans, Percentage Interests and
Capital Accounts.

 

5.1          Capital Contributions. BR I and BR II have each previously made or
been attributed Capital Contributions to the Company as reflected on the
Company’s books and as shown on Exhibit A attached hereto. On the date hereof,
Durant, VBells and West have each made the Capital Contribution to the Company
shown on Exhibit A attached hereto in exchange for admission as a Member of the
Company.

 

5.2           Additional Capital Contributions.

 

 (a) Additional Capital Contributions may be called for from the Members by the
Manager from time to time as and to the extent capital is necessary in
connection with the Property. Except as otherwise agreed by the Members, such
additional Capital Contributions shall be in an amount for each Member equal to
the product of the amount of the aggregate Capital Contribution called for
multiplied by their respective Percentage Interest. Such additional Capital
Contributions shall be payable by the Members to the Company upon the earlier of
(i) twenty (20) days after written request from the Company, or (ii) the date
when the Capital Contribution is required, as set forth in a written request
from the Company.

 

 (b)          If a Member (a “Defaulting Member”) fails to make a Capital
Contribution that is required as provided in Section 5.2(a) within the time
frame required therein (the amount of the failed contribution and related loan
shall be the “Default Amount”), the other Members, provided that it has made the
Capital Contribution required to be made by it, in addition to any other
remedies it may have hereunder or at law, but subject in all events to any
restrictions contained in the Loan Documents, shall have one or more of the
following remedies:

 

(1)         [Intentionally Omitted];

 

(2)         subject to any applicable thin capitalization limitations on
indebtedness of the Company, to treat its portion of such Capital Contribution
as a loan to the Company (rather than a Capital Contribution) and to advance to
the Company as a loan to the Company an amount equal to the Default Amount,
which loan shall be evidenced by a promissory note in form reasonably
satisfactory to the non-failing Member(s) and which loan shall bear interest at
the Default Loan Rate and be payable on a first priority basis by the Company
from available Cash Flow and prior to any Distributions made to the Defaulting
Member. If each Member has loans outstanding to the Company under this
provision, such loans shall be payable to each Member in proportion to the
outstanding balances of such loans to each Member at the time of payment. Any
advance to the Company pursuant to this Section 5.2(b)(2) shall not be treated
as a Capital Contribution made by the Defaulting Member. For purposes of this
Agreement, the “Default Loan Rate” means a twenty percent (20%) per annum
interest rate, but in no event in excess of the highest rate permitted by
applicable laws;

 

9

 

  

(3)         in lieu of the remedies set forth in subparagraphs (1) or (2),
revoke its portion of such additional Capital Contribution, whereupon the
portion of the Capital Contribution made by the non-failing Member(s) shall be
returned within ten (10) days with interest computed at the Default Loan Rate by
the Company.

 

 (c)          Notwithstanding the foregoing provisions of this Section 5.2, no
additional Capital Contributions shall be required from any Member if (i) the
Company or any other Person shall be in default (or with notice or the passage
of time or both, would be in default) in any material respect under any loan,
indenture, mortgage, lease, agreement or instrument to which the Company or any
of its Subsidiaries is a party or by which the Company (or any of its
Subsidiaries) or any of its properties or assets is or may be bound, (ii) any
other Member, the Company or any of its Subsidiaries shall be insolvent or
bankrupt or in the process of liquidation, termination or dissolution, (iii) any
other Member, the Company or any of its Subsidiaries shall be subjected to any
pending litigation (x) in which the amount in controversy exceeds $500,000, (y)
which litigation is not being defended by an insurance company who would be
responsible for the payment of any judgment in such litigation, and (z) which
litigation if adversely determined could have a material adverse effect on such
other Member and/or the Company or any of its Subsidiaries and/or could
interfere with their ability to perform their obligations hereunder or under any
Collateral Agreement, (iv) there has been a material adverse change in
(including, but not limited to, the financial condition of) any other Member
(and/or its Affiliates) which, in Member’s reasonable judgment, prevents such
other Member (and/or its Affiliates) from performing, or substantially
interferes with their ability to perform, their obligations hereunder or under
any Collateral Agreement. If any of the foregoing events shall have occurred and
any Member elects not to make a Capital Contribution on account thereof, then
any other Member which has made its pro rata share of such Capital Contribution
shall be entitled to a return of such Capital Contribution from the Company.

 

 (d)          Notwithstanding the terms of this Section 5.2, neither the Company
nor the non-failing Members shall have the right to pursue any direct recourse
action against the Defaulting Member, their remedies being limited to those
specifically set forth in Sections 5.2(b)(1), (2) and (3) hereof.

 

5.3           Percentage Ownership Interest. The Members shall have the initial
percentage ownership interests (as the same are adjusted as provided in this
Agreement, a “Percentage Interest”) in the Company set forth on Exhibit A.
Percentage Interests shall not be adjusted by Distributions made (or deemed
made) to a Member.

 

5.4           Return of Capital Contribution. Except as approved by each of the
Members, no Member shall have any right to withdraw or make a demand for
withdrawal of the balance reflected in such Member’s Capital Account (as
determined under Section 5.6) until the full and complete winding up and
liquidation of the business of the Company.

 

10

 

  

5.5          No Interest on Capital. Interest earned on Company funds shall
inure solely to the benefit of the Company, and no interest shall be paid upon
any Capital Contributions nor upon any undistributed or reinvested income or
profits of the Company.

 

5.6          Capital Accounts.

 

(a)          A separate capital account (the “Capital Account”) shall be
maintained for each Member in accordance with Section 1.704-1(b)(2)(iv) of the
Regulations. Without limiting the foregoing, the Capital Account of each Member
shall be increased by (i) the amount of any Capital Contributions made by such
Member, (ii) the amount of Income allocated to such Member and (iii) the amount
of income or profits, if any, allocated to such Member not otherwise taken into
account in this Section 5.6. The Capital Account of each Member shall be reduced
by (i) the amount of any cash and the fair market value of any property
distributed to the Member by the Company (net of liabilities secured by such
distributed property that the Member is considered to assume or take subject
to), (ii) the amount of Loss allocated to the Member and (iii) the amount of
expenses or losses, if any, allocated to such Member not otherwise taken into
account in this Section 5.6.

 

(b)          The Capital Accounts of the Members shall be adjusted pursuant to
Regulations Section 1.704-1(b)(2)(iv)(f) to reflect a revaluation of the
Company’s assets on the Company’s books in connection with any contribution of
money or other property to the Company by new or existing Members. If any
property other than cash is distributed to a Member, the Capital Accounts of the
Members shall be adjusted as if such property had instead been sold by the
Company for a price equal to its fair market value, the gain or loss allocated
pursuant to Section 7, and the proceeds distributed in the manner set forth in
Section 6.1 or Section 13.3(d)(iii).

 

(c)          The Capital Accounts of the Members shall be adjusted to reflect
any adjustments to the adjusted basis of such assets pursuant to Code Section
734(b) or Code Section 743(b), but only to the extent that such adjustments are
taken into account in determining Capital Accounts pursuant to Treas. Reg. §
1.704-1(b)(2)(iv)(m); provided, however, that no adjustment shall occur pursuant
to this Section 5.6(c) to the extent the Manager determines that an adjustment
pursuant to Section 5.6(b) hereof is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
Section 5.6(c).

 

(d)          No Member shall be obligated to restore any negative balance in its
Capital Account. No Member shall be compensated for any positive balance in its
Capital Account except as otherwise expressly provided herein. The foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with the provisions of
Regulations Section 1.704-1(b)(2) and shall be interpreted and applied in a
manner consistent with such Regulations.

 

11

 

  

5.7          New Members. The Company may issue additional Interests and thereby
admit a new Member or Members, as the case may be, to the Company, only if such
new Member (i) has delivered to the Company its Capital Contribution, (ii) has
agreed in writing to be bound by the terms of this Agreement by becoming a party
hereto, and (iii) has delivered such additional documentation as the Company
shall reasonably require to so admit such new Member to the Company. Without the
prior written consent of each then-current Member, a new Member may not be
admitted to the Company if the Company would, or may, have in the aggregate more
than one hundred (100) members. For purposes of determining the number of
members under this Section 5.7 and under Section 12.3(b)(v), a Person (the
“Beneficial Owner”) indirectly owning an interest in the Company through a
partnership, grantor trust or S corporation (as such terms are used in the Code)
(the “Flow-Through Entity”) shall be considered a member, but only if (i)
substantially all of the value of the Beneficial Owner’s interest in the
Flow-Through Entity is attributable to the Flow-Through Entity’s interest
(direct or indirect) in the Company and (ii) in the sole discretion of the
Manager, a principal purpose of the use of the Flow-Through Entity is to permit
the Company to satisfy the 100-member limitation.

 

Section 6.             Distributions.

 

6.1          Distribution of Distributable Funds.

 

(a)          The Manager shall calculate and determine the amount of
Distributable Funds for each applicable period. Except as provided in Sections
5.2(b), 6.1(b) or 13.3 or otherwise provided hereunder, Distributable Funds, if
any, shall be distributed to the Members, in proportion to their Percentage
Interests, on the 15th day of each month or from time to time as determined by
the Manager.

 

(b) Any Distributions otherwise payable to a Member under this Agreement shall
be applied first to satisfy amounts due and payable on account of the indemnity
and/or contribution obligations of such Member under this Agreement and/or any
other agreement delivered by such Member to the Company or any other Member but
shall be deemed distributed to such Member for purposes of this Agreement. 6.2
Distributions in Kind. In the discretion of the Manager, Distributable Funds may
be distributed to the Members in cash or in kind and the Members may be
compelled to accept a distribution of any asset in kind even if the percentage
of that asset distributed to it exceeds a percentage of that asset that is equal
to the percentage in which such Member shares in distributions from the Company.
In the case of all assets to be distributed in kind, the amount of the
distribution shall equal the fair market value of the asset distributed as
determined by the Manager. In the case of a distribution of publicly traded
property, the fair market value of such property shall be deemed to be the
average closing price for such property for the thirty (30) day period
immediately prior to the distribution, or if such property has not yet been
publicly traded for thirty (30) days, the average closing price of such property
for the period prior to the distribution in which the property has been publicly
traded.

 

Section 7.             Allocations.

 

7.1          Allocation of Net Income and Net Losses Other than in Liquidation.
Except as otherwise provided in this Agreement, Net Income and Net Losses of the
Company for each Fiscal Year shall be allocated among the Members in a manner
such that, as of the end of such Fiscal Year and taking into account all prior
allocations of Net Income and Net Losses of the Company and all distributions
made by the Company through such date, the Capital Account of each Member is, as
nearly as possible, equal to the distributions that would be made to such Member
pursuant to Section 6.1 if the Company were dissolved, its affairs wound up and
assets sold for cash equal to their tax basis (or book value in the case of
assets that have been revalued in accordance with Section 704(b) of the Code),
all Company liabilities were satisfied, and the net assets of the Company were
distributed in accordance with Section 6.1 immediately after such allocation.

 

12

 

  

7.2          Allocation of Net Income and Net Losses in Liquidation. Net Income
and Net Losses realized by the Company in connection with the liquidation of the
Company pursuant to Section 13 shall be allocated among the Members in a manner
such that, taking into account all prior allocations of Net Income and Net
Losses of the Company and all Distributions made by the Company through such
date, the Capital Account of each Member is, as nearly as possible, equal to the
amount which such Member is entitled to receive pursuant to Section
13.3(d)(iii).

 

7.3          U.S. Tax Allocations.

 

(a)          Standard Allocation. Subject to Section 704(c) of the Code, for
U.S. federal and state income tax purposes, all items of Company income, gain,
loss, deduction and credit shall be allocated among the Members in the same
manner as the corresponding item of income, gain, loss, deduction or credit was
allocated pursuant to the preceding paragraphs of this Section 7.

 

(b)          Code Section 704(c). In accordance with Code Section 704(c) and the
Regulations promulgated thereunder, income and loss with respect to any property
contributed to the capital of the Company (including, if the property so
contributed constitutes a partnership interest, the applicable distributive
share of each item of income, gain, loss, expense and other items attributable
to such partnership interest whether expressly so allocated or reflected in
partnership allocations) shall, solely for U.S. federal income tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for U.S. federal income tax
purposes and its Agreed Upon Value at the time of contribution.

 

(c) In the event the Capital Accounts of the Members are adjusted pursuant to
Section 5.6(b) or (c) to reflect a revaluation of the Company’s assets on the
Company’s books, subsequent allocations of income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its book value
in the same manner as under Code Section 704(c) and the Treasury Regulations
thereunder.

 

(d) Such allocation shall be made in accordance with any permissible method set
forth in Regulations Section1.704-3, as reasonably determined by the Manager and
approved by VBells, in its reasonable discretion. Any other elections or other
decisions relating to such allocations shall be made by the Manager in any
manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 7.3 are solely for purposes of U.S.
federal, state and local income taxes and shall not affect, or in any way be
taken into account in computing, any Member’s share of Net Income, Net Loss,
other items or distributions pursuant to any provisions of this Agreement.

 

13

 

  

Section 8.             Books, Records, Tax Matters and Bank Accounts.

 

8.1          Books and Records. The books and records of account of the Company
shall be maintained in accordance with industry standards and shall be based on
the Property Manager Reports. The books and records shall be maintained at the
Company’s principal office or at a location designated by the Manager, and all
such books and records (and the dealings and other affairs of the Company and
its Subsidiaries) shall be available to any Member at such location for review,
investigation, audit and copying, at such Member’s sole cost and expense, during
normal business hours on at least twenty-four (24) hours prior notice.

 

8.2          Reports and Financial Statements.

 

(a)          Within thirty (30) days of the end of each Fiscal Year, the Manager
shall cause each Member to be furnished with two sets of the following
additional annual reports computed as of the last day of the Fiscal Year:

 

(i) An unaudited balance sheet of the Company and TIC-2;

 

(ii) An unaudited statement of profit and loss for the Company and TIC-2; and

 

(iii) A statement of the Members’ Capital Accounts and changes therein for such
Fiscal Year.

 

(b)          Within fifteen (15) days of the end of each quarter of each Fiscal
Year, the Manager shall cause to be furnished to any REIT Member such
information as requested by any REIT Member as is necessary for such REIT Member
to determine its qualification as a REIT and its compliance with REIT
Requirements.

 

(c)          The Members acknowledge that the Property Manager is obligated to
perform Property-related accounting and furnish Property-related accounting
statements under the terms of the Property Management Agreement (and any future
property manager for the Property shall be required to do the same)
(collectively, the “Property Manager Reports”). The Manager shall be entitled to
rely on the Property Manager Reports with respect to its obligations under this
Section 8, and the Members acknowledge that the reports to be furnished
hereunder shall be based on the Property Manager Reports, without any duty on
the part of the Manager to further investigate the completeness, accuracy or
adequacy of the Property Manager Reports.

 

(d)          The Manager will use its commercially best efforts to obtain such
financial statements (audited or unaudited), information and attestations as may
be required by any Member or any of its Affiliates in connection with public
reporting, attestation, certification and other requirements under the
Securities Exchange Act of 1934, as amended, and the Sarbanes-Oxley Act of 2002,
as amended, applicable to such entity, and work in good faith with the
designated accountants or auditors of any Member or any of its Affiliates in
connection therewith, including for purposes of testing internal controls and
procedures of any Member or any of its Affiliates.

 

14

 

  

8.3           Tax Matters Member. BR I is hereby designated as the “tax matters
partner” of the Company and the Subsidiaries, as defined in Section 6231(a)(7)
of the Code (the “Tax Matters Member”) and shall prepare or cause to be prepared
all income and other tax returns of the Company and the Subsidiaries pursuant to
the terms and conditions of Section 8.5. Except as otherwise provided in this
Agreement, all elections required or permitted to be made by the Company and the
Subsidiaries under the Code or state tax law shall be timely determined and made
by BR I. The Members intend that the Company be treated as a partnership for
U.S. federal, state and local tax purposes, and the Members will not elect or
authorize any person to elect to change the status of the Company from that of a
partnership for U.S. federal, state and local income tax purposes. In addition,
upon the request of any Member, the Company and each Subsidiary shall make an
election pursuant to Code Section 754 to adjust the basis of the Company’s
property in the manner provided in Code Sections 734(b) and 743(b). The Company
hereby indemnifies and holds harmless BR I from and against any claim, loss,
expense, liability, action or damage resulting from its acting or its failure to
take any action as the “tax matters partner” of the Company and the
Subsidiaries, provided that any such action or failure to act does not
constitute gross negligence or willful misconduct.

 

8.4           Bank Accounts. All funds of the Company are to be deposited in the
Company’s name in such bank account or accounts as may be designated by the
Manager and shall be withdrawn on the signature of such Person or Persons as the
Manager may authorize.

 

8.5           Tax Returns. The Manager shall cause to be prepared all income and
other tax returns of the Company and the Subsidiaries (and TIC-2, if applicable)
required by applicable law. No later than the due date or extended due date
thereof, the Manager shall deliver or cause to be delivered to each Member a
copy of the tax returns for the Company and such Subsidiaries (and TIC-2, if
applicable) with respect to such Fiscal Year, together with such information
with respect to the Company and such Subsidiaries (and TIC-2, if applicable) as
shall be necessary for the preparation by such Member of its U.S. federal and
state income or other tax and information returns.

 

8.6           Expenses. Notwithstanding any contrary provision of this
Agreement, the Members acknowledge and agree that the reasonable expenses and
charges incurred directly or indirectly by or on behalf of the Manager in
connection with its obligations under this Section 8 will be reimbursed by the
Company to the Manager.

 

Section 9.             Management.

 

9.1          Management.

 

(a)          The Company shall be managed by one manager. BR I shall have the
power and authority to appoint the Manager without any further action or
approval by any other Member, and BR I hereby appoints BR I as the Manager. To
the extent that BR I or a BR I Transferee Transfers all or a portion of its
Interest in accordance with Section 12 to a BR I Transferee, such BR I
Transferee may be appointed as the Manager under this Section 9.1(a) by BR I or
a BR I Transferee then holding all or a portion of an Interest without any
further action or authorization by any other Member. The Manager may not be
removed by the Members other than for an act or omission related to the Company
constituting gross negligence or fraud.

 

15

 

  

(b)          The Manager, acting alone, shall have the authority to exercise all
of the powers and privileges granted by the Act, any other law or this
Agreement, together with any powers incidental thereto, and to take any other
action not prohibited under the Act or other applicable law, so far as such
powers or actions are necessary or convenient or related to the conduct,
promotion or attainment of the business, purposes or activities of the Company,
except that any Major Decision shall require the express and unanimous approval
of the Members.

 

(c)          Manager shall substantially participate in the management of the
Property, and in all decision-making with respect to the development of the
Property, both directly and through the control Manager maintains and exercises
over Company Subsidiaries (and the Company maintains and exercises over TIC-2).
In furtherance of such management and decision-making authority, the Manager
shall meet with the Property Manager on no less than a quarterly basis to
discuss issues and make decisions related to the management and operation of the
Property.

 

(d)          The Manager may appoint individuals to act on behalf of the Company
with such titles and authority as determined from time to time by the Manager.
Each of such individuals shall hold office until his or her death, resignation
or replacement by the Manager.

 

9.2          Affiliate Transactions. No agreement shall be entered into by the
Company or any Subsidiary with a Member or any Affiliate of a Member and no
decision shall e made in respect of any such agreement (including, without
limitation, the enforcement or termination thereof) unless such agreement or
related decision shall have been approved in writing by the Manager and, if the
terms of any such agreement are other than on commercially reasonably market
terms, with the unanimous consent of the Members.

 

9.3          Other Activities.

 

(a)          Right to Participation in Other Member Ventures. Neither the
Company nor any Member (or any Affiliate of any Member) shall have any right by
virtue of this Agreement either to participate in or to share in any other now
existing or future ventures, activities or opportunities of the Manager (or its
Affiliates) or any of the other Members or their Affiliates, or in the income or
proceeds derived from such ventures, activities or opportunities. Neither the
Company nor any Member (or any Affiliate of any Member) shall have any right by
virtue of this Agreement either to participate in or to share in any other now
existing or future ventures, activities or opportunities of the Manager (or its
Affiliates) or any of the other Members or their Affiliates, or in the income or
proceeds derived from such ventures, activities or opportunities.

 

(b)          Limitation on Actions of Members; Binding Authority. No Member
shall take any action on behalf of, or in the name of, the Company, or enter
into any contract, agreement, commitment or obligation binding upon the Company,
or, in its capacity as a Member or Manager of the Company, perform any act in
any way relating to the Company or the Company’s assets, except in a manner and
to the extent consistent with the provisions of this Agreement.

 

16

 

  

9.4          Operation in Accordance with REOC/REIT Requirements.

 

(a)          The Members acknowledge that one or more Affiliates of the Members
(a “BR Affiliate”) intends to qualify as a “real estate operating company” or
“venture capital operating company” within the meaning of U.S. Department of
Labor Regulation 29 C.F.R. §2510.3-101 (a “REOC”), and agree that the Company
and its Subsidiaries shall be operated in a manner that will enable each BR
Affiliate to so qualify. Notwithstanding anything herein to the contrary, the
Company and its Subsidiaries shall not take, or refrain from taking, any action
that would result in a BR Affiliate from failing to qualify as a REOC. No Member
shall fund any Capital Contribution with the “plan assets” of any “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, or any “plan” as defined by Section
4975 of the Internal Revenue Code of 1986, as amended. The Members and the
Manager shall comply with any requirements specified by a BR Affiliate in order
to ensure compliance with this Section 9.4.

 

(b)          Notwithstanding anything in this Agreement to the contrary, unless
specifically agreed to by the Manager in writing, neither the Company nor its
Subsidiaries shall hold any investment, incur any indebtedness or otherwise take
any action that would cause any Member of the Company (or any Person holding an
indirect interest in the Company through an entity or series of entities treated
as partnerships for U.S. federal income tax purposes) to realize any “unrelated
business taxable income” as such term is defined in Code Sections 511 through
514 (“UBTI”). No Manager or Member shall be liable for any income or other
taxes, damages, costs or expenses incurred by the Company or any Member by
reason of the recognition by the Company of UBTI, unless caused by its own
willful misconduct or gross negligence and not related to the Property.

 

(c)          The Company (and any direct or indirect Subsidiary of the Company)
may not engage in any activities or hold any assets that would constitute or
result in the occurrence of a REIT Prohibited Transaction (as defined below).
Notwithstanding anything to the contrary contained in this Agreement, during the
time a REIT Member is a Member of the Company, neither the Company nor TIC-2,
nor any direct or indirect Subsidiary of the Company or TIC-2, nor any Manager
or Member of the Company, shall take or refrain from taking any action which, or
the effect of which, would constitute or result in the occurrence of a REIT
Prohibited Transaction by the Company or TIC-2 or any direct or indirect
Subsidiary thereof, including, without limiting the generality of the foregoing,
but in amplification thereof:

 

(i)          Entering into any lease, license, concession or other agreement or
permitting any sublease, license, concession or other agreement that provides
for rent or other payment based in whole or in part on the income or profits of
any person, excluding for this purpose a lease that provides for rent based in
whole or in part on a fixed percentage or percentages of gross receipts or gross
sales of any person without reduction for any costs of the lessee (and in the
case of a sublease, without reduction for any sublessor costs);

 

(ii)         Leasing, as a lessor, personal property, excluding for this purpose
a lease of personal property that is entered into in connection with a lease of
real property where the rent attributable to the personal property is less than
15% of the total rent provided for under the lease;

 

17

 

  

(iii)        Acquiring or holding any debt investments, excluding for these
purposes “debt” solely between wholly-owned Subsidiaries of the Company, unless
(I) the amount of interest income received or accrued by the Company under such
loan does not, directly or indirectly, depend in whole or in part on the income
or profits of any person, and (II) the debt is fully secured by mortgages on
real property or on interests in real property. Notwithstanding anything to the
contrary herein, in the case of debt issued to the Company by a Subsidiary which
is treated as a “taxable REIT subsidiary” of the REIT Member, such debt shall be
secured by a mortgage or similar security interest, or by a pledge of the equity
ownership of a subsidiary of such taxable REIT subsidiary;

 

(iv)        Acquiring or holding, directly or indirectly, more than 10% of the
outstanding securities of any one issuer (by vote or value) other than an entity
which either (i) is taxable as a partnership or a disregarded entity for United
States federal income tax purposes, (ii) has properly elected to be a taxable
REIT subsidiary of the REIT Member by jointly filing with the associated REIT,
IRS Form 8875, or (iii) has properly elected to be a real estate investment
trust for U.S. federal income tax purposes;

 

(v)         Entering into any agreement where the Company receives amounts,
directly or indirectly, for rendering services to the tenants of any property
that is owned, directly or indirectly, by the Company other than (i) amounts
received for services that are customarily furnished or rendered in connection
with the rental of real property of a similar class in the geographic areas in
which the Property is located where such services are either provided by (A) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company or REIT
Member do not, directly or indirectly, derive revenue or (B) a taxable REIT
subsidiary of REIT Member who is adequately compensated for such services or
(ii) amounts received for services that are customarily furnished or rendered in
connection with the rental of space for occupancy only (as opposed to being
rendered primarily for the convenience of the Property’s tenants);

 

(vi)        Entering into any agreement where a material amount of income
received or accrued by the Company under such agreement, directly or indirectly,
does not qualify as either (i) “rents from real property” or (ii) “interest on
obligations secured by mortgages on real property or on interests in real
property,” in each case as such terms are defined in Section 856(c) of the Code;

 

(vii)       Holding cash of the Company available for operations or distribution
in any manner other than a traditional bank checking or savings account;

 

(viii)      Selling or disposing of any property, subsidiary or other asset of
the Company prior to (i) the completion of a two (2) year holding period with
such period to begin on the date the Company acquires a direct or indirect
interest in such property and begins to hold such property, subsidiary or asset
for the production of rental income, and (ii) the satisfaction of any other
requirements under Section 857 of the Code necessary for the avoidance of a
prohibited transaction tax on the REIT; or

 

18

 

  

(ix)         Failing to make current cash distributions to REIT Member each year
in an amount which does not at least equal the taxable income allocable to REIT
Member for such year. Notwithstanding the foregoing provisions of this Section
9.4(c), the Company may enter into a REIT Prohibited Transaction if it receives
the prior written approval of the REIT Member specifically acknowledging that
the REIT Member is approving a REIT Prohibited Transaction pursuant to this
Section 9.4(c). For purposes of this Section 9.4(c), “REIT Prohibited
Transactions” shall mean any of the actions specifically set forth in this
Section 9.4(c).

 

9.5          FCPA.

 

(a)          In compliance with the Foreign Corrupt Practices Act, each Member
will not, and will ensure that its officers, directors, employees, shareholders,
members, agents and Affiliates, acting on its behalf or on the behalf of the
Company or any of its Subsidiaries or Affiliates do not, for a corrupt purpose,
offer, directly or indirectly, promise to pay, pay, promise to give, give or
authorize the paying or giving of anything of value to any official
representative or employee of any government agency or instrumentality, any
political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials. The term
“routine governmental action” for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.
The term “routine governmental action” does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party. (b) Each Member agrees
to notify immediately the Manager and the other Members of any request that such
Member or any of its officers, directors, employees, shareholders, members,
agents or Affiliates, acting on its behalf, receives to take any action that may
constitute a violation of the Foreign Corrupt Practices Act.

 

19

 

  

Section 10.           Confidentiality.

 

(a)          Any information relating to a Member’s business, operation or
finances which are proprietary to, or considered proprietary by, a Member are
hereinafter referred to as “Confidential Information”. All Confidential
Information in tangible form (plans, writings, drawings, computer software and
programs, etc.) provided to or conveyed orally or visually to a receiving Member
shall be presumed to be Confidential Information at the time of delivery to the
receiving Member. All such Confidential Information shall be protected by the
receiving Member from disclosure with the same degree of care with which the
receiving Member protects its own Confidential Information from disclosure. Each
Member agrees: (i) not to disclose such Confidential Information to any Person
except to those of its employees or representatives who need to know such
Confidential Information in connection with the conduct of the business of the
Company and who have agreed to maintain the confidentiality of such Confidential
Information and (ii) neither it nor any of its employees or representatives will
use the Confidential Information for any purpose other than in connection with
the conduct of the business of the Company; provided that such restrictions
shall not apply if such Confidential Information:

 

(x)          is or hereafter becomes public, other than by breach of this
Agreement;

 

(y)          was already in the receiving Member’s possession prior to any
disclosure of the Confidential Information to the receiving Member by the
divulging Member; or

 

(z)          has been or is hereafter obtained by the receiving Member from a
third party not bound by any confidentiality obligation with respect to the
Confidential Information;

 

provided, further, that nothing herein shall prevent any Member from disclosing
any portion of such Confidential Information (1) to the Company and allowing the
Company to use such Confidential Information in connection with the Company’s
business, (2) pursuant to judicial order or in response to a governmental
inquiry, by subpoena or other legal process, but only to the extent required by
such order, inquiry, subpoena or process, and only after reasonable notice to
the original divulging Member, (3) as necessary or appropriate in connection
with or to prevent the audit by a governmental agency of the accounts of any
Member, (4) in order to initiate, defend or otherwise pursue legal proceedings
between the parties regarding this Agreement, (5) necessary in connection with a
Transfer of an Interest permitted hereunder or (6) to a Member’s respective
attorneys or accountants or other representative.

 

(b)          The Members and their Affiliates shall each act to safeguard the
secrecy and confidentiality of, and any proprietary rights to, any non-public
information relating to the Company and its business, except to the extent such
information is required to be disclosed by law or reasonably necessary to be
disclosed in order to carry out the business of the Company. Each Member may,
from time to time, provide the other Members written notice of its non-public
information which is subject to this Section 10(b).

 

(c)          Without limiting any of the other terms and provisions of this
Agreement, to the extent a Member (the “Pursuer”) provides the other Members
with information relating to a possible investment opportunity then being
actively pursued by the Pursuer on behalf of the Company, the other Members
receiving such information shall not use such information to pursue such
investment opportunity for their own account to the exclusion of the Pursuer so
long as the Pursuer is actively pursuing such opportunity on behalf of the
Company and shall not disclose any Confidential Information to any Person
(except as expressly permitted hereunder) or take any other action in connection
therewith that is reasonably likely to cause damage to the Pursuer.

 

20

 

  

Section 11.           Representations and Warranties.

 

11.1        In General. As of the date hereof, each of the Members hereby makes
each of the representations and warranties applicable to such Member as set
forth in Section 11.2. Such representations and warranties shall survive the
execution of this Agreement.

 

11.2        Representations and Warranties. Each Member hereby represents and
warrants that:

 

(a)          Due Incorporation or Formation; Authorization of Agreement. Each
Member that is an entity (an “Entity Member”) is a corporation duly organized or
a partnership or limited liability company duly formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation and has the corporate, partnership or company power and authority to
own its property and carry on its business as owned and carried on at the date
hereof and as contemplated hereby. Each Entity Member is duly licensed or
qualified to do business and in good standing in each of the jurisdictions in
which the failure to be so licensed or qualified would have a material adverse
effect on its financial condition or its ability to perform its obligations
hereunder. Each Entity Member has the corporate, partnership or company power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and the execution, delivery and performance of this
Agreement has been duly authorized by all necessary corporate, partnership or
company action. This Agreement constitutes the legal, valid and binding
obligation of each Member.

 

(b)          No Conflict with Restrictions; No Default. Neither the execution,
delivery or performance of this Agreement nor the consummation by such Member
(or any of its Affiliates) of the transactions contemplated hereby (i) does or
will conflict with, violate or result in a breach of (or has conflicted with,
violated or resulted in a breach of) any of the terms, conditions or provisions
of any law, regulation, order, writ, injunction, decree, determination or award
of any court, any governmental department, board, agency or instrumentality,
domestic or foreign, or any arbitrator, applicable to such Member or any of its
Affiliates, (ii) does or will conflict with, violate, result in a breach of or
constitute a default under (or has conflicted with, violated, resulted in a
breach of or constituted a default under) any of the terms, conditions or
provisions of the articles of incorporation, bylaws, partnership agreement or
operating agreement of any Entity Member or any of its Affiliates or of any
material agreement or instrument to which such Member or any of its Affiliates
is a party or by which such Member or any of its Affiliates is or may be bound
or to which any of its properties or assets is subject, (iii) does or will
conflict with, violate, result in (or has conflicted with, violated or resulted
in) a breach of, constitute (or has constituted) a default under (whether with
notice or lapse of time or both), accelerate or permit the acceleration of (or
has accelerated) the performance required by, give (or has given) to others any
material interests or rights or require any consent, authorization or approval
under any indenture, mortgage, lease, agreement or instrument to which such
Member or any of its affiliates is a party or by which such Member or any of its
Affiliates or any of their properties or a sets is or may be bound or (iv) does
or will result (or has resulted) in the creation or imposition of any lien upon
any of the properties or assets of such Member or any of its Affiliates.

 

21

 

  

(c)          Governmental Authorizations. Any registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, or exemption or other action of, any governmental, administrative or
regulatory authority, domestic or foreign, that was or is required in connection
with the valid execution, delivery, acceptance and performance by such Member
under this Agreement or consummation by such Member (or any of its Affiliates)
of any transaction contemplated hereby has been completed, made or obtained on
or before the date hereof.

 

(d)          Litigation. There are no actions, suits, proceedings or
investigations pending, or, to the knowledge of such Member or any of its
Affiliates, threatened against or affecting such Member or any of its Affiliates
or any of their properties, assets or businesses in any court or before or by
any governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator which could, if adversely determined (or, in the case
of an investigation could lead to any action, suit or proceeding which if
adversely determined could) reasonably be expected to materially impair such
Member’s ability to perform its obligations under this Agreement or to have a
material adverse effect on the consolidated financial condition of such Member;
such Member or any of its Affiliates has not received any currently effective
notice of any default, and such Member or any of its Affiliates is not in
default, under any applicable order, writ, injunction, decree, permit,
determination or award of any court, any governmental department, board, agency
or instrumentality, domestic or foreign, or any arbitrator which could
reasonably be expected to materially impair such Member’s (or any of its
Affiliate’s) ability to perform its obligations under this Agreement or to have
a material adverse effect on the consolidated financial condition of such
Member.

 

(e)          Investigation. Such Member is acquiring its Interest based upon its
own investigation, and the exercise by such Member of its rights and the
performance of its obligations under this Agreement will be based upon its own
investigation, analysis and expertise. Such Member is a sophisticated investor
possessing an expertise in analyzing the benefits and risks associated with
acquiring investments that are similar to the acquisition of its Interest.

(f)          Broker. No broker, agent or other person acting as such on behalf
of such Member was instrumental in consummating this transaction and that no
conversations or prior negotiations were had by such party with any broker,
agent or other such person concerning the transaction that is the subject of
this Agreement.

 

(g)          Investment Company Act. Neither such Member nor any of its
Affiliates is, nor will the Company as a result of such Member holding an
Interest therein be, an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

(h)           Securities Matters.

 

(i)          None of the Interests are registered under the Securities Act or
any state securities laws. Such Member understands that the offering, issuance
and sale of the Interests are intended to be exempt from registration under the
Securities Act, based, in part, upon the representations, warranties and
agreements contained in this Agreement.

 

22

 

  

Such Member is an “accredited investor” as such term is defined in Rule 501 of
Regulation D promulgated under the Securities Act.

 

(ii)          Neither the Securities and Exchange Commission nor any state
securities commission has approved the Interests or passed upon or endorsed the
merits of the offer or sale of the Interests. Such Member is acquiring the
Interests solely for such Member’s own account for investment and not with a
view to resale or distribution thereof in violation of the Securities Act.

 

(iii)         Such Member is unaware of, and in no way relying on, any form of
general solicitation or general advertising in connection with the offer and
sale of the Interests, and no Member has taken any action which could give rise
to any claim by any person for brokerage commissions, finders’ fees (without
regard to any finders’ fees payable by the Company directly) or the like
relating to the transactions contemplated hereby.

 

(iv)        Such Member is not relying on the Company, the Manager or any of
their respective officers, directors, employees, advisors or representatives
with regard to the tax and other economic considerations of an investment in the
Interests, and such Member has relied on the advice of only such Member’s
advisors.

 

(v)         Such Member understands that the Interests may not be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws, or an exemption from
registration is available. Such Member agrees that it will not attempt to sell,
transfer, assign, pledge or otherwise dispose of all or any portion of the
Interests in violation of this Agreement.

 

(vi)        Such Member has adequate means for providing for its current
financial needs and anticipated future needs and possible contingencies and
emergencies and has no need for liquidity in the investment in the Interests.
(vii) Such Member is knowledgeable about investment considerations and has a
sufficient net worth to sustain a loss of such Member’s entire investment in the
Company in the event such a loss should occur. Such Member’s overall commitment
to investments which are not readily marketable is not excessive in view of such
Member’s net worth and financial circumstances and the purchase of the Interests
will not cause such commitment to become excessive. The investment in the
Interests is suitable for such Member.

 

(viii)       Such Member represents to the Company that the information
contained in this subparagraph (h) and in all other writings, if any, furnished
to the Company with regard to such Member (to the extent such writings relate to
its exemption from registration under the Securities Act) is complete and
accurate and may be relied upon by the Company in determining the availability
of an exemption from registration under federal and state securities laws in
connection with the sale of the Interests.

 

23

 

  

Section 12.           Sale, Assignment, Transfer or other Disposition.

 

12.1 Prohibited Transfers. Except as otherwise provided in this Section 12,
Section 5.2(b) or as approved by the Manager, no Member shall Transfer all or
any part of its Interest, whether legal or beneficial, in the Company, and any
attempt to so Transfer such Interest (and such Transfer) shall be null and void
and of no effect. Notwithstanding the foregoing, and subject in all events to
the terms of the Loan Documents, either or both of BR I and BR II shall have the
right, with the consent of the Manager, at any time to pledge to a lender or
creditor, directly or indirectly, all or any part of its Interest in the Company
for such purposes as it deems necessary in the ordinary course of its business
and operations.

 

12.2        Affiliate Transfers.

 

(a)          Subject to the provisions of Section 12.2(b) hereof, and subject in
each case to the prior written approval of each Member (such approval not to be
unreasonably withheld), any Member may Transfer all or any portion of its
Interest in the Company at any time to an Affiliate of such Member, provided
that such Affiliate shall remain an Affiliate of such Member at all times that
such Affiliate holds such Interest. If such Affiliate shall thereafter cease
being an Affiliate of such Member while such Affiliate holds such Interest, such
cessation shall be a non-permitted Transfer and shall be deemed void ab initio,
whereupon the Member having made the Transfer shall, at its own and sole
expense, cause such putative transferee to disgorge all economic benefits and
otherwise indemnify the Company and the other Members against loss or damage
under any Collateral Agreement.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement, the following Transfers shall not require the approval set forth in
Section 12.2(a):

 

(i)        Any Transfer by BR I or a BR I Transferee of up to one hundred
percent (100%) of its Interest to any Affiliate of BR I, including but not
limited to (A) BRG or any Person that is directly or indirectly owned by BRG;
(B) Bluerock Residential Holdings, L.P. (“BR REIT LP”) or any Person that is
directly or indirectly owned by BR REIT LP; (C) Bluerock Growth Fund, LLC
(“BGF”) or any Person that is directly or indirectly owned by BGF; (D) BR II or
any Person that is directly or indirectly owned by BR II; and/or (E) Bluerock
Real Estate, L.L.C. (“Bluerock”) or any Person that is directly or indirectly
owned by Bluerock (collectively, a “BR I Transferee”);

 

(ii)       Any Transfer by BR II or a BR II Transferee of up to one hundred
percent (100%) of its Interest to any Affiliate of BR II, including but not
limited to (A) BRG or any Person that is directly or indirectly owned by BRG;
(B) BR REIT LP or any Person that is directly or indirectly owned by BR REIT LP;
(C) BGF or any Person that is directly or indirectly owned by BGF; (D) BR I or
any Person that is directly or indirectly owned by BR I; and/or (E) Bluerock or
any Person that is directly or indirectly owned by Bluerock (collectively, a “BR
II Transferee”);

 

(iii)       Any Transfer by Durant of up to one hundred percent (100%) of its
Interest to any Bell Control Party, provided that (i) same does not require any
approval by Lender (if approval thereof by Lender is required, then such
approval must be obtained as a prerequisite to any such Transfer by Durant) and
(ii) satisfactory evidence is provided to Manager confirming the status of such
Bell Control Party. Any fees owing to Lender or incurred by Manager relating to
such Transfer shall be paid solely by Durant. The Transfer right provided in
this Section 12.2(iii) shall not be exercisable if the Property Management
Agreement is terminated for any reason.

 

24

 

  

(iv)       Any Transfer by VBells of up to one hundred percent (100%) of its
Interest to any Bell Control Party, provided that (i) same does not require any
approval by Lender (if approval thereof by Lender is required, then such
approval must be obtained as a prerequisite to any such Transfer by VBells) and
(ii) satisfactory evidence is provided to Manager confirming the status of such
Bell Control Party. Any fees owing to Lender or incurred by Manager relating to
such Transfer shall be paid solely by VBells. The Transfer right provided in
this Section 12.2(iv) shall not be exercisable if the Property Management
Agreement is terminated for any reason. provided however, as to subparagraphs
(b)(i) and (b)(ii), and as to subparagraph (a), no Transfer shall be permitted
and shall be void ab initio if it shall violate any “Transfer” provision of any
applicable Collateral Agreement with third party lenders.

 

(c)          Upon the execution by any such BR I Transferee or BR II Transferee
or Bell Control Party of such documents necessary to admit such party into the
Company and to cause the BR I Transferee or BR II Transferee or Bell Control
Party (as applicable) to become bound by this Agreement, the BR I Transferee or
BR II Transferee or Bell Control Party (as applicable) shall become a Member,
without any further action or authorization by any other Member.

 

12.3        Admission of Transferee; Partial Transfers. Notwithstanding anything
in this Section 12 to the contrary and except as provided in Section 5.2(b), no
Transfer of Interests in the Company shall be permitted unless the potential
transferee is admitted as a Member under this Section 12.3:12.3.

 

(a)          If a Member Transfers all or any portion of its Interest in the
Company, such transferee may become a Member if (i) such transferee executes and
agrees to be bound by this Agreement, (ii) the transferor and/or transferee pays
all reasonable legal and other fees and expenses incurred by the Company in
connection with such assignment and substitution and (iii) the transferor and
transferee execute such documents and deliver such certificates to the Company
and the remaining Members as may be required by applicable law or otherwise
advisable; and

 

(b)          Notwithstanding the foregoing, any Transfer or purported Transfer
of any Interest, whether to another Member or to a third party, shall be of no
effect and void ab initio, and such transferee shall not become a Member or an
owner of the purportedly transferred Interest, if the Manager determines in its
sole discretion that:

 

(i)        the Transfer would require registration of any Interest under, or
result in a violation of, any federal or state securities laws;

 

25

 

  

(ii)        the Transfer would result in a termination of the Company under Code
Section 708(b);

 

(iii)       as a result of such Transfer the Company would be required to
register as an investment company under the Investment Company Act of 1940, as
amended, or any rules or regulations promulgated thereunder;

 

(iv)        if as a result of such Transfer the aggregate value of Interests
held by “benefit plan investors” including at least one benefit plan investor
that is subject to ERISA, could be “significant” (as such terms are defined in
U.S. Department of Labor Regulation 29 C.F.R. 2510.3-101(f)(2)) with the result
that the assets of the Company could be deemed to be “plan assets” for purposes
of ERISA;

 

(v)       as a result of such Transfer, the Company would or may have in the
aggregate more than one hundred (100) members and material adverse federal
income tax consequences would result to a Member. For purposes of determining
the number of members under this Section 12.3(b)(v), a Beneficial Owner
indirectly owning an interest in the Company through a Flow-Through Entity shall
be considered a member, but only if (i) substantially all of the value of the
Beneficial Owner’s interest in the Flow-Through Entity is attributable to the
Flow-Through Entity’s interest (direct or indirect) in the Company and (ii) in
the sole discretion of the Manager, a principal purpose of the use of the
Flow-Through Entity is to permit the Company to satisfy the 100-member
limitation; or

 

(vi)        the transferor failed to comply with the provisions of Sections
12.2(a) or (b).

 

The Manager may require the provision of a certificate as to the legal nature
and composition of a proposed transferee of an Interest of a Member and from any
Member as to its legal nature and composition and shall be entitled to rely on
any such certificate in making such determinations under this Section 12.3.

 

12.4      Withdrawals. Each of the Members does hereby covenant and agree that
it will not withdraw, resign, retire or disassociate from the Company, except as
a result of a Transfer of its entire Interest in the Company permitted under the
terms of this Agreement and that it will carry out its duties and
responsibilities hereunder until the Company is terminated, liquidated and
dissolved under Section 13. No Member shall be entitled to receive any
distribution or otherwise receive the fair market value of its Interest in
compensation for any purported resignation or withdrawal not in accordance with
the terms of this Agreement.

 

Section 13.         Dissolution.

 

13.1      Limitations. The Company may be dissolved, liquidated and terminated
only pursuant to the provisions of this Section 13, and, to the fullest extent
permitted by law but subject to the terms of this Agreement, the parties hereto
do hereby irrevocably waive any and all other rights they may have to cause a
dissolution of the Company or a sale or partition of any or all of the Company’s
assets.

 

26

 

  

13.2        Exclusive Events Requiring Dissolution. The Company shall be
dissolved only upon the earliest to occur of the following events (each a
“Dissolution Event”): (a) the expiration of the specific term set forth in
Section 2.5; (b) at any time at the election of the Manager in writing; (c) at
any time there are no Members unless otherwise continued in accordance with the
Act); or (d) the entry of a decree of judicial dissolution pursuant to Section
18-802 of the Act.

 

13.3        Liquidation. Upon the occurrence of a Dissolution Event, the
business of the Company shall be continued to the extent necessary to allow an
orderly winding up of its affairs, including the liquidation of the assets of
the Company pursuant to the provisions of this Section 13.3, as promptly as
practicable thereafter, and each of the following shall be accomplished:

 

(a)        The Manager shall cause to be prepared a statement setting forth the
assets and liabilities of the Company as of the date of dissolution, a copy of
which statement shall be furnished to all of the Members.

 

(b)        The property and assets of the Company shall be liquidated or
distributed in kind under the supervision of the Manager as promptly as
possible, but in an orderly, businesslike and commercially reasonable manner.

 

(c)        Any gain or loss realized by the Company upon the sale of its
property shall be deemed recognized and allocated to the Members in the manner
set forth in Section 7.2. To the extent that an asset is to be distributed in
kind, such asset shall be deemed to have been sold at its fair market value on
the date of distribution, the gain or loss deemed realized upon such deemed sale
shall be allocated in accordance with Section 7.2 and the amount of the
distribution shall be considered to be the fair market value of such asset.

 

(d)        The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:

 

(i)         to the satisfaction of the debts and liabilities of the Company
(contingent or otherwise) and the expenses of liquidation or distribution
(whether by payment or reasonable provision for payment), other than liabilities
to Members or former Members for distributions;

 

(ii)        to the satisfaction of loans made pursuant to Section 5.2(b) in
proportion to the outstanding balances of such loans at the time of payment;

 

(iii)        the balance, if any, to the Members in accordance with Section 6.1.

 

27

 

  

13.4     Continuation of the Company. Notwithstanding anything to the contrary
contained herein, the death, retirement, resignation, expulsion, bankruptcy,
dissolution or removal of a Member shall not in and of itself cause the
dissolution of the Company, and the Members are expressly authorized to continue
the business of the Company in such event, without any further action on the
part of the Members.

 

Section 14.        Indemnification.

 

14.1     Exculpation of Members. No Member, Manager, representative or officer
of the Company shall be liable to the Company or to the other Members for
damages or otherwise with respect to any actions or failures to act taken or not
taken relating to the Company, except to the extent any related loss results
from fraud, gross negligence or willful or wanton misconduct on the part of such
Member, Manager, representative or officer or the willful breach of any
obligation under this Agreement.

 

14.2     Indemnification by Company. The Company hereby indemnifies, holds
harmless and defends the Members, the Manager, any officers and each of their
respective agents, officers, directors, managers, members, partners,
shareholders and employees from and against any loss, expense, damage or injury
suffered or sustained by them (including but not limited to any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim) by reason of or arising out of (i) their activities on behalf of the
Company or in furtherance of the interests of the Company, including, without
limitation, the provision of guaranties to third party lenders in respect of
financings relating to the Company or any of its assets (but specifically
excluding from such indemnity by the Company any so called “bad boy” guaranties
or similar agreements which provide for recourse as a result of failure to
comply with covenants, willful misconduct or gross negligence), (ii) their
status as Members, Manager, representatives, employees or officers of the
Company, or (iii) the Company’s assets, property, business or affairs
(including, without limitation, the actions of any officer, director, member,
manager or employee of the Company or any of its Subsidiaries), if the acts or
omissions were not performed or omitted fraudulently or as a result of gross
negligence or willful or wanton misconduct by the indemnified party or as a
result of the willful breach of any obligation under this Agreement by the
indemnified party. For the purposes of this Section 14.2, officers, directors,
employees and other representatives of affiliates of a Member who are
functioning as representatives of such Member in connection with this Agreement
shall be considered representatives of such Member for the purposes of this
Section 14. Reasonable expenses incurred by the indemnified party in connection
with any such proceeding relating to the foregoing matters shall be paid or
reimbursed by the Company in advance of the final disposition of such proceeding
upon receipt by the Company of (x) written affirmation by the Person requesting
indemnification of its good faith belief that it has met the standard of conduct
necessary for indemnification by the Company and (y) a written undertaking by or
on behalf of such Person to repay such amount if it shall ultimately be
determined by a court of competent jurisdiction that such Person has not met
such standard of conduct, which undertaking shall be an unlimited general
obligation of the indemnified party but need not be secured.

 

28

 

  

14.3        General Indemnification by the Members.

 

(a)       Notwithstanding any other provision contained herein, each Member (the
“Indemnifying Party”) hereby indemnifies and holds harmless the other Members,
the Manager, the Company and each of their Subsidiaries and their agents,
officers, directors, managers, members, partners, shareholders and employees
(each, an “Indemnified Party”) from and against all losses, costs, expenses,
damages, claims and liabilities (including reasonable attorneys’ fees) as a
result of or arising out of (i) any breach of any obligation of the Indemnifying
Party under this Agreement, or (ii) any breach of any obligation by or any
inaccuracy in or breach of any representation or warranty made by the
Indemnifying Party, whether in this Agreement or in any other agreement, with
respect to the conveyance, assignment, contribution or other transfer of the
Property (or interests therein, including the TIC-2 Interest), assets,
agreements, rights or other interests conveyed, assigned, contributed or
otherwise transferred to the Company (collectively, the “Inducement
Agreements”).

 

(b)      Except as otherwise provided herein or in any other agreement, recourse
for the indemnity obligations of the Members under this Section 14.3 shall be
limited to such Indemnifying Party’s Interest in the Company.

 

(c)      The indemnities, contributions and other obligations under this
Agreement shall be in addition to any rights that any Indemnified Party may have
at law, in equity or otherwise. The terms of this Section 14 shall survive
termination of this Agreement.

 

Section 15.          Sale Rights.

 

15.1       Push/Pull Rights.

 

(a)         Availability of Rights. At any time that the Members are unable to
agree on a Major Decision and such failure to agree has continued for fifteen
(15) days after written notice from one Member to the other Members indicating
an intention to exercise rights under this Section 15.1, any Member may exercise
its right to initiate the provisions of this Section 15.1.

 

(b)         Exercise. The Member wishing to exercise its rights pursuant to this
Section 15.1 (the “Offeror”) shall do so by giving notice to the other such
Members (individually and collectively the “Offerees”) setting forth a statement
of intent to invoke its rights under this Section 15.1, stating therein the
aggregate dollar amount (the “Valuation Amount”) that the Offeror would be
willing to pay for the assets of the Company as of the Closing Date (as defined
below) free and clear of all liabilities, and setting forth all oral or written
offers and inquiries received by the Offeror during the previous twelve-month
period relating to the financing, disposition or leasing of any Company property
(including the TIC-2 Interest).

 

29

 

  

(c)           Offeree Response. After receipt of such notice, each of the
Offerees shall elect to either (i) sell its entire Interest to the Offeror for
an amount equal to the amount such Offeree would have been entitled to receive
if the Company had sold its assets for the Valuation Amount on the Closing Date
and the Company had immediately paid all Company liabilities and Imputed Closing
Costs and distributed the net proceeds of sale to the Members in satisfaction of
their Interests pursuant to Section 13.3, or (ii) purchase the entire Interest
of the Offeror (or if more than one Offeree elects to purchase the Interest of
the Offeror, its prorata share thereof) for an amount equal to the amount the
Offeror would have been entitled to receive if the Company had sold all of its
assets for the Valuation Amount on the Closing Date and the Company had
immediately paid all Company liabilities and Imputed Closing Costs and
distributed the net proceeds of the sale to the Members in satisfaction of their
Interests pursuant to Section 13.3. Each Offeree shall have thirty (30) days
from the giving of the Offeror’s notice in which to exercise either of its
options by giving written notice to the Offeror. If any Offeree does not elect
to acquire the Offeror’s Interest within such time period, the Offeree shall be
deemed to have elected to sell its Interest to the Offeror (or if applicable,
the other Offerees) as provided in subsection (i) above.

 

(d)         Earnest Money. Within five (5) business days after an election has
been made or deemed made under Section 15.1(c), the acquiring Members shall
deposit with a mutually acceptable third-party escrow agent a non-refundable
earnest money deposit in the amount of five percent (5%) of the amount the
selling Members are entitled to receive for their Interest under this Section
15.1, which amount shall be applied to the purchase price for such Interest at
closing. If the acquiring Members should thereafter fail to consummate the
transaction for any reason other than a default by the selling Members or a
refusal by any lender of the Company or any Subsidiary who has a right under its
loan documents to consent to such transfer to so consent, (i) (A) the earnest
money deposit shall be distributed from escrow to the selling Members (on a pro
rata basis), free of all claims of the acquiring Members, as liquidated damages
and constituting the sole and exclusive remedy available to the selling Members
because of a default by the acquiring Members or (B) the selling Members may, by
delivering to the acquiring Members written notice thereof, elect to buy the
acquiring Members’ entire Interest for an amount equal to the amount the
acquiring Members would have been entitled to receive if the Company had sold
all of its assets for the Valuation Amount and the Company had immediately paid
all Company liabilities and Imputed Closing Costs and distributed the net
proceeds of the sale to the Members in satisfaction of their Interests pursuant
to Section 13.3, in which case, the Closing Date therefor shall be the date
specified in the selling Members’ notice, and (ii) if the acquiring Members were
an Offeror, the non-refundable earnest money deposit for any future election by
such acquiring Members to buy the selling Members’ Interest shall be twenty
percent (20%) of the amount the selling Members are entitled to receive for
their respective Interest in connection with such future election.

 

(e)          Closing. The closing of an acquisition pursuant to this Section
15.1 shall be held at the principal place of business of the Company on a
mutually acceptable date (the “Closing Date”) not later than sixty (60) days
(or, if any Offeree is the acquiring Member, ninety (90) days) after an election
has been made or deemed made under Section 15.1(c). At such closing, the
following shall occur:

 

(i)      The selling Members shall assign to the acquiring Members or their
designees the selling Members’ Interest in accordance with the instructions of
the acquiring Members, and shall execute and deliver to the acquiring Members
all documents which may be required to give effect to the disposition and
acquisition of such Interests, in each case free and clear of all liens, claims,
and encumbrances, with covenants of general warranty; and

 

30

 

  

(ii)         The acquiring Members shall pay to the selling Members the
consideration therefor in cash.

 

15.2        Rights Upon Sale of TIC-2 Interest. Upon any sale of the TIC-2
Interest that is not accompanied by a Dissolution Event, each of Durant, VBells
and West (for purposes of this Section 15.2, each a “Takeout Member”) shall have
the right (the “Takeout Right”) to require BR I to acquire its respective
Interest by delivering written notice to BR I exercising such right within
fifteen (15) days following completion of the sale of the TIC-2 Interest.
Provided such Takeout Right has been timely exercised by a Takeout Member, BR I
shall be obligated under such circumstances (and only under such circumstances)
to purchase the Interest of such Takeout Member. The purchase price for the
Interest of such Takeout Member shall be the amount that such Takeout Member
would have received had a Dissolution Event occurred immediately after the sale
of the TIC-2 Interest. The closing of the acquisition by BR I of the Interest of
such Takeout Member shall be handled in accordance with the provisions of
Sections 15.1(d) and (e) above.

 

15.3        Enforcement. It is expressly agreed that the remedy at law for
breach of the obligations of the Members set forth in this Section 15 is
inadequate in view of (i) the complexities and uncertainties in measuring the
actual damage to be sustained by reason of the failure of a Member to comply
fully with such obligations, and (ii) the uniqueness of the Company’s business
and the Members’ relationships. Accordingly, each of such obligations shall be,
and is hereby expressly made, enforceable by an order of specific performance.

 

Section 16.          Miscellaneous.

 

16.1        Notices.

 

(a) All notices, requests, approvals, authorizations, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be (as elected by the Person giving such notice) hand delivered by
messenger or overnight courier service, mailed (airmail, if international) by
registered or certified mail (postage prepaid), return receipt requested, or
sent via facsimile (provided such facsimile is immediately followed by the
delivery of an original copy of same via one of the other foregoing delivery
methods) addressed to:

 

If to BR I:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: Jordan B. Ruddy and Michael L. Konig, Esq.

Facsimile: (646) 278-4220

 

31

 

  

If to BR II:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: Jordan B. Ruddy and Michael L. Konig, Esq.

Facsimile: (646) 278-4220

 

If to Durant or VBells:

 

c/o Bell Partners Inc.

300 North Greene Street, Suite 1500

Greensboro, North Carolina 27401

Attn: E. Durant Bell

Facsimile: ______________

 

If to West:

 

Craig S. West

Managing Director| Multifamily Finance

Walker & Dunlop

1050 Crown Pointe Parkway, Suite 600

Atlanta, GA 30338

 

(b)          Each such notice shall be deemed delivered (i) on the date
delivered if by hand delivery or overnight courier service or facsimile, and
(ii) on the date upon which the return receipt is signed or delivery is refused
or the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed (provided, however, if such actual delivery occurs after
5:00 p.m. (local time where received), then such notice or demand shall be
deemed delivered on the immediately following business day after the actual day
of delivery).

 

(c)          By giving to the other parties at least fifteen (15) days written
notice thereof, the parties hereto and their respective successors and assigns
shall have the right from time to time and at any time during the term of this
Agreement to change their respective notice addresses.

 

16.2        Governing Law. This Agreement and the rights of the Members
hereunder shall be governed by, and interpreted in accordance with, the laws of
the State of Delaware. The Company and each Member agree that any dispute among
or between them concerning the Company or this Agreement shall be litigated in
the state or federal courts sitting in the City of New York, State of New York.
Each of the parties hereto irrevocably submits to the jurisdiction of the New
York State courts and the Federal courts sitting in the State of New York and
agree that all matters involving this Agreement shall be heard and determined in
such courts. Each of the parties hereto waives irrevocably the defense of
inconvenient forum to the maintenance of such action or proceeding. To the
fullest extent permitted by applicable law, in any such suit, action or
proceeding, the Company and each of the Members irrevocably and unconditionally
waive any right it may have to a trial by jury. Each of the parties hereto
designates CT Corporation System, 1633 Broadway, New York, New York 10019, as
its agent for service of process in the State of New York, which designation may
only be changed on not less than ten

(10) days’ prior notice to all of the other parties.

 

32

 

  

16.3    Successors. This Agreement shall be binding upon, and inure to the
benefit of, the parties and their successors and permitted assigns. Except as
otherwise provided herein, any Member who Transfers its Interest as permitted by
the terms of this Agreement shall have no further liability or obligation
hereunder, except with respect to claims arising prior to such Transfer.

 

16.3    Pronouns. Whenever from the context it appears appropriate, each term
stated in either the singular or the plural shall include the singular and the
plural, and pronouns stated in either the masculine, the feminine or the neuter
gender shall include the masculine, feminine and neuter.

 

16.4    Table of Contents and Captions Not Part of Agreement. The table of
contents and captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.

 

16.5    Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable in any jurisdiction or in any respect, then the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the Members shall use
their best efforts to amend or substitute such invalid, illegal or unenforceable
provision with enforceable and valid provisions which would produce as nearly as
possible the rights and obligations previously intended by the Members without
renegotiation of any material terms and conditions stipulated herein.

 

16.6      Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

 

16.7    Entire Agreement and Amendment. This Agreement and the other written
agreements described herein between the parties hereto entered into as of the
date hereof, constitute the entire agreement between the Members relating to the
subject matter hereof. In the event of any conflict between this Agreement or
such other written agreements, the terms and provisions of this Agreement shall
govern and control.

 

16.8     Further Assurances. Each Member agrees to execute and deliver any and
all additional instruments and documents and do any and all acts and things as
may be necessary or expedient to effectuate more fully this Agreement or any
provisions hereof or to carry on the business contemplated hereunder.

 

16.9    No Third Party Rights. The provisions of this Agreement are for the
exclusive benefit of the Members and the Company, and no other party (including,
without limitation, any creditor of the Company) shall have any right or claim
against any Member by reason of those provisions or be entitled to enforce any
of those provisions against any Member.

 

33

 

  

16.10         Incorporation by Reference. Every Exhibit and Annex attached to
this Agreement is incorporated in this Agreement by reference.

 

16.11         Limitation on Liability. Except as set forth in Section 14 or as
set forth in Section 5.2(b), the Members shall not be bound by, or be personally
liable for, by reason of being a Member, a judgment, decree or order of a court
or in any other manner, for the expenses, liabilities or obligations of the
Company, and the liability of each Member shall be limited solely to the amount
of its Capital Contributions as provided under Section 5. Except as set forth in
Section 5.2(b), any claim against any Member (the “Member in Question”) which
may arise under this Agreement shall be made only against, and shall be limited
to, such Member in Question’s Interest, the proceeds of the sale by the Member
in Question of such Interest or the undivided interest in the assets of the
Company distributed to the Member in Question pursuant to Section 13.3(d)
hereof. Except as set forth in Section 5.2(b), any right to proceed against (i)
any other assets of the Member in Question or (ii) any agent, officer, director,
member, manager, partner, shareholder or employee of the Member in Question or
the assets of any such Person, as a result of such a claim against the Member in
Question arising under this Agreement or otherwise, is hereby irrevocably and
unconditionally waived.

 

16.12        Remedies Cumulative. The rights and remedies given in this
Agreement and by law to a Member shall be deemed cumulative, and the exercise of
one of such remedies shall not operate to bar the exercise of any other rights
and remedies reserved to a Member under the provisions of this Agreement or
given to a Member by law. In the event of any dispute between the parties
hereto, the prevailing party(ies) shall be entitled to recover from the other
party reasonable attorney’s fees and costs incurred in connection therewith.

 

16.13        No Waiver. One or more waivers of the breach of any provision of
this Agreement by any Member shall not be construed as a waiver of a subsequent
breach of the same or any other provision, nor shall any delay or omission by a
Member to seek a remedy for any breach of this Agreement or to exercise the
rights accruing to a Member by reason of such breach be deemed a waiver by a
Member of its remedies and rights with respect to such breach.

 

16.14        Limitation On Use of Names. Notwithstanding anything contained in
this Agreement or otherwise to the contrary, each Member as to itself agrees
that neither it nor any of its Affiliates, agents or representatives is granted
a license to use or shall use the name of any other Member under any
circumstances whatsoever, except such name may be used in furtherance of the
business of the Company but only as and to the extent approved by the Manager.

 

16.15        Publicly Traded Partnership Provision. Each Member hereby severally
covenants and agrees with the other Members for the benefit of such Members,
that (i) it is not currently making a market in Interests in the Company and
will not in the future make such a market and (ii) it will not Transfer its
Interest on an established securities market, a secondary market or an
over-the-counter market or the substantial equivalent thereof within the meaning
of Code Section 7704 and the Regulations, rulings and other pronouncements of
the U.S. Internal Revenue Service or the Department of the Treasury thereunder.
Each Member further agrees that it will not assign any Interest in the Company
to any assignee unless such assignee agrees to be bound by this Section 16.16
and to assign such Interest only to such Persons who agree to be similarly
bound.

 

34

 

  

16.16        Uniform Commercial Code. The interest of each Member in the Company
shall be an “uncertificated security” governed by Article 8 of the Delaware UCC
and the UCC as enacted in the State of New York (the “New York UCC”), including,
without limitation, (i) for purposes of the definition of a “security”
thereunder, the interest of each Member in the Company shall be a security
governed by Article 8 of the Delaware UCC and the New York UCC and (ii) for
purposes of the definition of an “uncertificated security” thereunder. By their
execution of this Agreement, the Members and Manager expressly revoke any prior
election of the Company to “certificate” the membership interests in the Company
and any existing certificates outstanding with respect to the membership
interests are expressly withdrawn, terminated and cancelled and, for all
purposes, deemed null and void.

 

16.17        No Construction Against Drafter. This Agreement has been negotiated
and prepared by the Members and their respective attorneys and, should any
provision of this Agreement require judicial interpretation, the court
interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

 

[Remainder of Page Intentionally Left Blank]

 

35

 

  

IN WITNESS WHEREOF, the Members have executed this Second Amended and Restated
Limited Liability Company Agreement as of the date set forth above.

 

  MEMBERS:       BR Waterford JV Member, LLC,   a Delaware limited liability
company         By: /s/ Jordan Ruddy     Jordan Ruddy, Authorized Signatory    
    BR Waterford JV Minority Member, LLC,   a Delaware limited liability company
      By: Bluerock Residential Holdings, L.P.,     a Delaware limited
partnership   Its: Sole Member         By: Bluerock Residential Growth REIT ,
Inc.,     a Maryland corporation   Its: General Partner         By: /s/ Michael
L. Konig   Name:  Michael L. Konig   Its: Chief Operating Officer, Secretary    
and General Counsel

 

[Signature Page to Second Amended and Restated Limited Liability Company
Agreement of Bell BR Waterford Crossing JV, LLC]

 

 

 

  

  V BELLS LLC,   a North Carolina limited liability company         By: /s/
Steven D. Bell   Name: Steven D. Bell   Title: Member

 

[Signature Page to Second Amended and Restated Limited Liability Company

Agreement of Bell BR Waterford Crossing JV, LLC]

 

 

 



 

  DURANT HOLDINGS, LLC,   a North Carolina limited liability company         By:
/s/ E. Durant Bell   Name: E. Durant Bell   Title: Sole Member

 

[Signature Page to Second Amended and Restated Limited Liability Company

Agreement of Bell BR Waterford Crossing JV, LLC]

 

 

 

  

  /s/ Craig S. West   Craig S. West

 

[Signature Page to Second Amended and Restated Limited Liability Company

Agreement of Bell BR Waterford Crossing JV, LLC]

 

 

 

  

EXHIBIT A

 

Capital Contributions and Percentage Interests

 

  Initial Capital      Member Name  Contribution   Percentage Interest        
   BR Waterford JV Member, LLC  $9,086,370.49    94.20%             BR Waterford
JV Minority Member, LLC  $9,095.47    0.09%             Durant Holdings, LLC 
$125,000.00    1.30%             V BELLS LLC  $325,000.00    3.37%            
Craig S. West  $100,000.00    1.04%

 

 

